Citation Nr: 1636652	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09-43 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased schedular evaluation for residuals of a right ankle avulsion fracture, currently rated as 30 percent disabling. 

2.  Entitlement to an extra-schedular evaluation for residuals of a right ankle avulsion fracture.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran served on active duty in the Navy from January 1943 to March 1946. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, as follows.  In June 2010 and February 2012, the Board among other things, remanded the above claims for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for an extra-schedular evaluation for residuals of a right ankle avulsion fracture and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's residuals of a right ankle avulsion fracture is not manifested by ankylosis at greater angles than fixed in plantar flexion at an angle between 30 degrees and 40 degrees, in dorsiflexion at angles greater than between zero degrees and 10 degrees, or by abduction, adduction, inversion, or eversion deformity at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 30 percent for residuals of a right ankle avulsion fracture have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.27, 4.68, 4.71a, Diagnostic Code 5270 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he entitled to a rating in excess of 30 percent for residuals of a right ankle avulsion fracture because it is productive of pain, weakness and functional loss.  In support, he reports that due to the disability his ankle is fused, he cannot bend it and it has prevented him from working.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  
The Veteran's residuals of a right ankle avulsion fracture is rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5270.

Diagnostic Code 5270 provides that ankylosis of either ankle warrants a 20 percent evaluation if the ankle is fixed in plantar flexion at an angle of less than 30 degrees.  A 30 percent evaluation requires that the ankle be fixed in plantar flexion at an angle between 30 degrees and 40 degrees, or in dorsiflexion at an angle between zero degrees and 10 degrees.  Ankylosis at greater angles, or an abduction, adduction, inversion, or eversion deformity warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

As to a schedular evaluation in excess of 30 percent for the residuals of a right ankle avulsion fracture under Diagnostic Code 5270, the August 2013 VA examiner reported that the right ankle had 0 degrees of flexion and dorsiflexion.  It was also opined that right foot/ankle function was the equivalent of an amputated or dead limb and he had no effective function.  The record also contains earlier VA examinations as well as earlier and later treatment records that document the Veteran's complaints and treatment for residuals of the right ankle avulsion fracture.  Tellingly, none of these records show his disability is worse than that shown on the August 2013 VA examination.

Given the above, the Board finds that the preponderance of the evidence shows that the Veteran's residuals of a right ankle avulsion fracture is not entitled to a schedular evaluation in excess of 30 percent under Diagnostic Code 5270 because ankle was fixed at 0 degrees and therefore it is not manifested by ankylosis at greater angles than fixed in plantar flexion at an angle between 30 degrees and 40 degrees, in dorsiflexion at an angle greater than between zero degrees and 10 degrees, or manifested by abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a.  Moreover, because the severity of his adverse symptomatology has been substantially the same at all times during the appeal, the Board finds that the criteria for a staged rating have not been met.  See Hart.  
The Board also finds that the Veteran is not entitled to a schedular evaluation in excess of 30 percent for his residuals of a right ankle avulsion fracture under 38 C.F.R. § 4.71a, Diagnostic Codes 5271, 5272, 5273 and/or 5274 (2015) because the 30 percent rating already assigned his disability meets or exceeds the maximum rating possible rating under these Diagnostic Codes at all times during the pendency of the appeal.  See Hart.

In reaching the above conclusions, the Board has not overlooked the United States Court of Appeals for Veterans Claims (Court) recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016) or its earlier holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Board finds that neither holding applies to the current appeal because the Veteran has already received a rating that exceeds the maximum rating possible for lost motion of the ankle. 

Lastly, the Board notes the Veteran is already receiving a 30 percent rating under Diagnostic Codes 5270 for ankylosis due to the avulsion fracture of the right ankle, a separate 40 percent rating under Diagnostic Code  8521 (2015) for a foot drop associated with the avulsion fracture of the right ankle, and special monthly compensation under 38 U.S.C.A. § 1114(k)(1) (West 2014) on account of loss of use of one foot due to the avulsion fracture of the right ankle.  Thus, because the maximum total rating for a below the knee amputation is 40 percent, see 38 C.F.R. § 4.68 (2015), his combined rating for his residuals of the avulsion fracture of the right ankle already exceeds 40 percent (38 C.F.R. § 4.25 (2015)), and the amputation rule states that the combined rating for a disability shall not exceed the rating for amputation at the elective level were amputation to be performed (38 C.F.R. § 4.68), the Board finds that his claim for a schedular evaluation in excess of 30 percent for his right ankle musculoskeletal disabilities would also be denied  See Moyer v. Derwinski, 2 Vet. App. 289 (1992).


ORDER

A schedular evaluation in excess of 30 percent for residuals of a right ankle avulsion fracture is denied.

REMAND

Given the current record, the Board finds that the claim for an extra-schedular evaluation for residuals of a right ankle avulsion fracture and for a TDIU must be remanded to obtain an opinion from the Director, Compensation Service, to consider whether an extraschedular rating(s) should be granted.  See 38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the record the Veteran's post-June 2016 treatment records from the Pittsburgh VA Medical Center.

2.  After obtaining authorizations from the Veteran, associate with the record any outstanding private treatment records. 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any problems caused by his service connected right ankle disability, including problems it causes with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After undertaking the above development to the extent possible, obtain an opinion from the Director, Compensation Service to consider whether extra-schedular evaluations are warranted for his residuals of a right ankle avulsion fracture and/or TDIU. 

5.  Then, after conducting any further development deemed warranted, adjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives them notice of all evidence added to the record since most recent SSOC.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


